Name: 79/825/EEC: Commission Decision of 18 September 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of expenditure incurred during 1977 on aids for the less-favoured farming areas (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-28

 Avis juridique important|31979D082579/825/EEC: Commission Decision of 18 September 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of expenditure incurred during 1977 on aids for the less-favoured farming areas (Only the French and Dutch texts are authentic) Official Journal L 245 , 28/09/1979 P. 0042 - 0042****( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 2 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 302 , 4 . 11 . 1976 , P . 19 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . COMMISSION DECISION OF 18 SEPTEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF BELGIUM OF EXPENDITURE INCURRED DURING 1977 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/825/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ), AS LAST AMENDED BY DIRECTIVE 76/400/EEC ( 2 ), AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ), AS LAST AMENDED BY DIRECTIVE 76/837/EEC ( 4 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE KINGDOM OF BELGIUM TO IMPLEMENT DIRECTIVE 75/268/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 13 OF THE SAID DIRECTIVE AND TO ARTICLE 18 OF DIRECTIVE 72/159/EEC ; WHEREAS THE KINGDOM OF BELGIUM HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1977 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF BFRS 339 900 011 BROKEN DOWN AS FOLLOWS : UNDER TITLE II : BFRS 336 808 379 , UNDER TITLE IV : BFRS 3 091 632 , HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 75/268/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . BFRS 84 975 002 ; WHEREAS A PAYMENT ON ACCOUNT OF BFRS 63 735 846 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 13 OF DIRECTIVE 75/268/EEC AND OF ARTICLE 5 ( 1 ) OF DECISION 76/627/EEC ; WHEREAS A BALANCE OF BFRS 21 239 156 SHOULD THEREFORE BE PAID TO THE MEMBER STATE ; WHEREAS DECISION 76/627/EEC LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC SHALL BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1977 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS SHALL BE BFRS 84 975 002 THE BALANCE OF THE CONTRIBUTION , I.E . BFRS 21 239 156 SHALL BE PAID TO THE KINGDOM OF BELGIUM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 18 SEPTEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT